                                Law Offices of Ezra Spilke

                                                                         1825 Foster Avenue, Suite 1K
                                                                            Brooklyn, New York 11230

MEMO ENDORSED                                                                        t: (718) 783-3682
                                                                               e: ezra@spilkelaw.com
                                                                                   www.spilkelaw.com
                                                             January 13, 2020

BY ECF                                                 USDC SDNY
Hon. Valerie E. Caproni                                DOCUMENT
United States District Court                           ELECTRONICALLY FILED
Southern District of New York                          DOC #:
40 Foley Square                                        DATE FILED: 1/13/2020
New York, New York 10007

Re:    United States v. Montes et al., No. 18-CR-840(VEC)
       Client: Dejan Piskacek

Dear Judge Caproni:

       This letter is respectfully submitted to request a modification of the conditions of Mr.
Piskacek's pretrial release as follows.

       On November 26, 2018, Mr. Piskacek was released on an unsecured, $150,000 bond
signed by two co-signers, one of whom is Mr. Piskacek's friend Dafna Gorfinkle. (ECF No. 17).
For reasons that have not been made clear to me, Ms. Gorfinkle has asked me to move for her
removal from the bond.

        I have conferred with Pretrial Services Officer Keyana Pompey and AUSA Christopher
Clore, neither of whom object to this request. Mr. Piskacek will be sentenced on February 5,
2020. Accordingly, Mr. Piskacek respectfully requests an order removing Dafna Gorfinkle from
the bond. I appreciate the Court's considerate attention to this matter.

                                                             Respectfully submitted,

                                                             /s/ Ezra Spilke
                                                             Law Offices of Ezra Spilke
                                                             Counsel for Dejan Piskacek

Cc:    All counsel of records by ECF
       Ms. Dafna Gorfinkle by email         Application GRANTED.

                                            SO ORDERED.



                                                                           1/13/2020
                                            HON. VALERIE CAPRONI
                                            UNITED STATES DISTRICT JUDGE
